Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
 Claims 7, 19, 31 are canceled.  Claims 1-6, 8-18, 20-30, 32-36 are pending.

Response to Applicant Remarks
  With regard to the rejections under 35 USC 103, Applicant remarks that the prior art of record does not specifically disclose claim amendment, “determining whether a number of possible violations meets or exceeds a predetermined threshold in a predetermined time period; in response to the determination that the number of possible violations meets or exceeds the predetermined threshold in the predetermined time period, permanently disabling an audio input of the digital jukebox device, wherein an audio stream from the external source is provided through the audio input, and the audio input is permanently not able to receive any signals from any external sources.” (Pages 11-13 of Remarks).
Examiner agrees and prior rejections are withdrawn. 

 Allowable Subject Matter
 Claims 1-6, 8-18, 20-30, 32-36 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Closest prior art of record, Schmelzer (US Publication Number 2003/0037010), discloses blocking transmission of individual works.  See, for example, Schmelzer [33],  which discloses software “…that monitors search requests and performs one or more of the actions of monitoring, recording or blocking based on the nature of the request and the likelihood that it involves transacting copyright protected material…,” [56], “…actions that might be taken according to pre-defined business rules, either separately or one or more in combination include, for example, recording, reporting and/or blocking a transmission…,” [59], and [91].  Schmelzer does not specifically disclose disabling an audio input of a jukebox device, nor is there any disclosure that the disclosed ‘blocking’ is permanent.  Prior art Choudhary (US publication 2010/0198636), discloses in [39], “…a rule that identifies a network intrusion may be associated with an action to block a port of entry or deny access to an offending node…”  The disclosure of ‘blocking a port of entry’ does not specifically disclose permanently disabling an audio input of a digital jukebox device. Prior art Lim (US Publication Number 2010/0306179), discloses, “…To control application usage, a policy enforcer effects control on application program operations (e.g., blocking an application program operation)…”  This discloses blocking an application program operation, and not an audio input of a digital jukebox device, and there is again no disclosure of permanence.
Newly cited art, Wang (US Publication 2012.0276865) discloses, in [82], “…Examples of possible entries for the Device Capability field 1130 include: messaging; voice-input; voice output; video input; video output; RTT input; RTT output; beacon signal output; GPS, other-
Newly cited NPL, “Wurlitzer, One More Time CD”, downloaded from https://www.flippers.com/pdfs/OMT_CD_Operating&FieldService_22.pdf, dated 12/5/2005 and attached as a PDF file, discloses, “…disable…tracks of different CDs…”, (Page 33, section 7.9, first paragraph), which discloses disabling CD tracks, but not disabling an ‘audio input’, and further does not disclose permanence. 
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /
Examiner, Art Unit 3685   

/JAMES D NIGH/Senior Examiner, Art Unit 3685